Guerry, J.
The defendant was convicted of the offense of-robbery. It appears from the evidence that a certain drug-store was robbed. Two witnesses for the State positively identified the defendant as being the negro that they saw standing in the door of the drug-store at the time of the robbery. One testified that the defendant told him not to move when he started for the door to enter the drug-store. The other testified that he said nothing, but pointed a pistol at him. The defendant introduced many witnesses who testified to his good character. Many witnesses, of unimpeached character, testified to a perfect alibi for him. The jury have, however, by their verdict of guilty said that they believed the witnesses for the State and not those of the defendant, as it was their right to do. The fact that the defendant introduced many witnesses who testified to his good character might, but would not of necessity, generate in the minds of the jury a reasonable doubt as to his guilt; but this is entirely a question for the jury and not for this ■court. This court is not strictly, as might be inferred from its name, a court of appeals, but is a court for the correction of errors ■of law; and, no matter how much sympathy we might have for the ■defendant in his conviction, we are not authorized to interfere with the verdict of the jury where it is supported by some competent *789and sufficient evidence. The special grounds of the motion for a new trial are merely amplifications of the general grounds. The court, therefore, did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.